151 N.W.2d 457 (1967)
Milton MARGOLES, Appellant,
v.
IOWA STATE BOARD OF MEDICAL EXAMINERS, Appellee.
No. 52540.
Supreme Court of Iowa.
June 6, 1967.
Strand & Kiener, Decorah, for appellant.
Richard C. Turner, Atty. Gen., and Frank D. Bianco, Asst. Atty. Gen., for appellee.
STUART, Justice.
Dr. Margoles applied for a license to practice medicine and surgery in Iowa, and, in accordance with Section 148.4, Code of Iowa, asked that the certificate of examination issued by the national board of medical examiners be accepted in lieu of the examination required by section 148.3. The Iowa State Board of Medical Examiners rejected the application after limited hearing, without stating its reasons. The district court dismissed the doctor's appeal from this decision on the ground that the court lacked jurisdiction.
In oral argument, counsel informed us that Dr. Margoles has now been admitted to practice medicine in Michigan and Washington D.C. and is no longer interested in obtaining a license to practice in Iowa. We, therefore, hold this case moot and dismiss the appeal without passing on the merits.
We call attention to the recent change in R.C.P. 345 which requires records and briefs to be printed on both sides of the page. This is necessary to help relieve the, storage problem facing our libraries.
Appeal dismissed.
All Justices concur.